          Case 5:20-cr-00541-JKP Document 6 Filed 11/02/20 Page 1 of 4




                 IN THE UNITED STATES MAGISTRATE COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                     §
         Plaintiff                           §
                                             §    CAUSE NO. SA-20-MJ-1337-1-HJB
VS.                                          §
CAMERON E. RANKIN                            §
        Defendant                            §

                       MOTION FOR CONTINUANCE
                OF PRELIMINARY AND DETENTION HEARINGS

TO THE HONORABLE HENRY BEMPORAD, UNITED STATES MAGISTRATE
JUDGE FOR THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION:

       COMES NOW John J. Ritenour, Jr., attorney for Cameron E. Rankin, defendant in

the above styled and numbered cause, and pursuant Fed R. Crim. P 5.1 and 18 U.S.C. §

3142(f), respectfully moves this Honorable Court for a continuance of the Preliminary and

Detention Hearings in above styled and numbered cause until November 11, 2020, and for

good cause would show the Court as follows:

                                             I.

       The defendant is scheduled for both a preliminary hearing and a detention hearing

before this Honorable Court at 10:00 a.m. on Wednesday, November 4, 2020. The defendant

was arrested pursuant to a complaint on October 28, 2020. That complaint alleges a violation

of 18 U.S.C. §922(g)(4), possession of a firearm by a person who has been adjudicated as a

mental defective or committed to a mental institution, an offense carrying a maximum

penalty of imprisonment for ten years or more. The Government has moved that the

defendant be detained, and contended that no condition or combination of conditions will
          Case 5:20-cr-00541-JKP Document 6 Filed 11/02/20 Page 2 of 4




reasonably assure the defendant’s appearance or the safety of others.

                                              II.

       Undersigned counsel was appointed to represent the defendant on October 29, 2020.

On Friday, October 30, 2020, he found the defendant was being detained at the Karnes GEO,

in Karnes City, Texas. The earliest counsel was able to schedule an interview with the

defendant was 1:30pm on Monday, November 2, 2020. On October 30, 2020, counsel

contacted the assigned pretrial services officer and was told the pretrial services report would

not be available until Tuesday, November 3, 2020. Counsel has subsequently met with the

defendant. From the information available to counsel at this point, and after consultation

with the defendant, counsel does not believe he will have time to adequately prepare for the

preliminary and detention hearings as currently scheduled.            Pursuant to 18 U.S.C.

§3142(f)(2)(B) the defendant requests a continuance of five (5) days (not including any

intermediate Saturday, Sunday, or legal holiday) of those hearings - to November 11, 2020.

                                          PRAYER

       FOR THESE REASONS, COUNSEL FOR defendant CAMERON E. RANKIN

respectfully prays that this Honorable Court will enter its order continuing the Detention

Hearing in this matter for a period of five (5) days, (not including any intermediate Saturday,

Sunday, or legal holiday), to November 11, 2020.

                                                    Respectfully submitted,




                                               2
          Case 5:20-cr-00541-JKP Document 6 Filed 11/02/20 Page 3 of 4




                                                    /S/JOHN J. RITENOUR, JR.
                                                  JOHN J. RITENOUR, JR.
                                                  Texas Bar No. 00794533

                                                  The Ritenour Law Firm, P.C.
                                                  111 Soledad, Suite 850
                                                  San Antonio, Texas 78205
                                                  Ofc: (210) 222-0125
                                                  Fax: (210) 222-2467
                                                  Email: Ritenourlaw@gmail.com

                                                  Attorney for Defendant

                          CERTIFICATE OF CONSULTATION

       This is to certify that the undersigned counsel conferred with Assistant United States

Attorney William R. Harris regarding this motion and the government does not oppose it.



                                                      /S/ JOHN J. RITENOUR, JR.

                             CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020 I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to the

following:

Mr. William R. Harris, Esq.
United States Attorney's Office, Esq.
Assistant United States Attorney
601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216



                                                     /S/ JOHN J. RITENOUR, JR.

                                              3
          Case 5:20-cr-00541-JKP Document 6 Filed 11/02/20 Page 4 of 4




                 IN THE UNITED STATES MAGISTRATE COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                     §
         Plaintiff                           §
                                             §   CAUSE NO. SA-20-MJ-1337-1-HJB
VS.                                          §
CAMERON E. RANKIN                            §
        Defendant                            §

                                         ORDER

       On this date came on to be considered the Defendant's Motion For Continuance of

Preliminary and Detention Hearings, in which he seeks a continuance of said hearings in this

criminal matter. The Court will GRANT the motion and it is ORDERED that the Detention

Hearing in this matter is continued to                   , 2020, at          o’clock    .m.



       SIGNED on this the                    day of                    , 2020.




                                          HENRY BEMPORAD
                                          UNITED STATES MAGISTRATE JUDGE
